                                           89 Filed 07/17/20 Page 1 of 3
           Case 7:20-cv-00640-KMK Document 90




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
NASEAN BONIE,                                                  :
                                                               :   20 Civ. 640 (KMK)
                                             Plaintiff,        :
                                                               :
                          - against -                          :
                                                               :
ANTHONY ANNUCCI, et al.,                                       :
                                                               :
                                             Defendants. X
--------------------------------------------------------------

                            NOTICE OF WITHDRAWAL AS COUNSEL

        PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of the Local Rules for the United

States District Courts for the Southern and Eastern Districts of New York, I, Daphna Frankel, an

Assistant Attorney General at the Office of Letitia James, Attorney General of the State of New

York, attorney for Defendants Anthony J. Annucci, Mark Royce and Ileshema Thomas

(“Defendants”) in the above-entitled action, hereby withdraw as an attorney of record for the

Defendants, as I am transferring to a new unit in the Office and am no longer assigned to the

defense of this case on the Attorney General’s behalf. The Office of the Attorney General will

continue to serve as counsel of record to Defendants in the above-referenced matter, and this matter

will continue to be handled by Assistant Attorney Amanda Yoon.

        Therefore, I hereby request that the Court grant my withdrawal and that my appearance be

removed from the docket.
                                         89 Filed 07/17/20 Page 2 of 3
         Case 7:20-cv-00640-KMK Document 90




Dated:       New York, New York           Respectfully submitted,
             July 17, 2020
                                          LETITIA JAMES
                                          Attorney General
                                          State of New York
                                          Attorney for Defendants

                                          By:

                                          /s/Daphna Frankel
                                          Daphna Frankel
                                          Assistant Attorney General
                                          28 Liberty Street
                                          New York, New York 10005
                                          Tel: (212) 416-8572
                                          Email: daphna.frankel@ag.ny.gov



IT IS SO ORDERED.

Dated: __________________,
         July 17           2020 ___________________________________
                                      HON. KENNETH M. KARAS
                                      UNITED STATES DISTRICT JUDGE
                                           89 Filed 07/17/20 Page 3 of 3
           Case 7:20-cv-00640-KMK Document 90




                                DECLARATION OF SERVICE

          DAPHNA FRANKEL, pursuant to 28 U.S.C. 1746, declares under penalty of perjury as

follows:

          That on July 17, 2020, I mailed a copy of the annexed NOTICE OF WITHDRAWAL to

be served on the plaintiff by depositing a true and correct copy thereof, properly enclosed in a pre-

paid wrapper, in a receptacle maintained by the United States Postal Service, upon the following

person:

NASEAN BONIE
DIN # 15A1872
Green Haven Correctional Facility
P.O. Box 4000
Stormville, NY 12582

                                              /s/ Daphna Frankel
                                              Daphna Frankel
                                              Assistant Attorney General

                                              Executed on July 17, 2020
